 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                    Page 1 of 17 PageID 1116



PROPOSED AMICUS BRIEF OF THE NATIONAL BLACK FARMERS ASSOCIATION
 AND THE ASSOCIATION OF AMERICAN INDIAN FARMERS IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       The National Black Farmers Association (NBFA) and the Association of American Indian

Farmers (AAIF) are non-profit, membership-based organizations that advocate for the interests of

Black and Native American farmers and ranchers, respectively. Exh. 1, Decl. of J. Boyd (“J. Boyd

Decl.”) ¶ 3; Exh. 2, Decl. of K. Boyd (“K. Boyd Decl.”) ¶ 3. NBFA and AAIF have a substantial

interest in this case because they have both advocated at length for the debt relief provisions in

Section 1005 of the American Rescue Plan Act (the “Act”) that Plaintiff seeks to preliminarily

enjoin, and because many of their members are eligible for the law’s loan forgiveness provisions.

See Boyd. Decl. ¶ 5; K. Boyd Decl. ¶¶ 7-8. NBFA and AAIF submit this amicus brief to ensure

that the voices of the farmers and ranchers who are actually affected by Section 1005 are heard as

the Court balances the equities and the public interest in entertaining Plaintiff’s request to enjoin

the law nationwide. Those interests tilt the balance decidedly against granting the extraordinary

relief requested.

       Whether to grant a preliminary injunction is “often dependent as much on the equities of a

given case as the substance of the legal issues it presents.” Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017). This requires a court “to explore the relative harms to

applicant and respondent, as well as the interests of the public at large.” Id.

       Therefore, in considering Plaintiff’s request, the Court must weigh how an injunction

would impact the socially disadvantaged farmers and ranchers who relied on the Government’s

representation that they would receive loan relief. NFBA and AAIF’s members establish that

financially vulnerable farmers and ranchers made plans based on their expectation that they would

receive debt forgiveness based on the Government’s legislation. Thus, in the event of an injunction,



                                                  3
  Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 2 of 17 PageID 1117



unlike Plaintiff, they would suffer real and palpable harms, tilting the balancing decidedly against

such relief.

        NBFA member Ivan Isidore Williams, for instance, is a 60-year-old African-American

farmer who grows soybeans and corn on over 65 acres in his hometown of Beulaville, NC

(population 1,296)—where his family has farmed for generations. Exh. 3, Decl. of Ivan Isidore

Williams (“Williams Decl.”) ¶ 1. Mr. Williams works second jobs to make ends meet and presently

works a manufacturing job at a fiber optic plant. Id. ¶ 4. Mr. Williams took out a USDA loan

around the year 2000 to purchase farm equipment and fund operating expenses for his farm. Id. ¶

5. He has personally experienced racial discrimination from USDA representatives, who

discouraged him in the past from applying for additional loans because of his outstanding

balance—even though Mr. Williams is aware that white farmers in his area have routinely been

able to take out additional USDA loans notwithstanding existing loan balances. Id. ¶ 8.

Mr. Williams currently carries an outstanding balance on his loan and while he has generally made

payments in a timely manner, he has been threatened with foreclosure by USDA when he has been

late. Id. ¶ 7. Recently, Mr. Williams asked his local USDA representative about the Act’s loan

forgiveness provisions—and the representative confirmed that his outstanding debt would be

forgiven. Id. ¶ 10. As a result, Mr. Williams has looked forward to repurposing money that would

have been used to make his annual loan payment on other important life expenses, such as his

mortgage payment on his residential home. Id. ¶ 10.

        NBFA member Shade Lewis is similarly situated. Mr. Lewis is a 30-year-old, first-

generation African-American rancher who took out a USDA loan in 2014 to purchase a cattle farm

in his hometown of La Grange, MO (population 958), where he currently raises between 100-200

heads of cattle on 100 acres of land. Exh. 4, Decl. of Shade Lewis (“Lewis Decl.”) ¶¶ 2-3, 6. Mr.



                                                 4
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 3 of 17 PageID 1118



Lewis spent years building up his ranching experience and credit to pursue this goal. Id. ¶ 4. Like

Mr. Williams, Mr. Lewis works a second job so he can maintain his ranch due to the

unpredictability of the ranching business. Id. Despite these efforts, Mr. Lewis has been late on

certain loan payments and as a result, he has also received warnings from USDA threatening

foreclosure on his property. Id. ¶¶ 7, 9. When Mr. Lewis learned about the passage of Section

1005, he immediately accounted for how the law would affect his financial situation. Id. ¶ 10. For

example, he invested time and effort exploring how loan forgiveness would allow debt he has

incurred for purchasing livestock. Id. ¶ 10.

       Plaintiff’s request for a nationwide injunction would therefore harm socially disadvantaged

farmers and ranchers like Messrs. Williams and Lewis and undermine the expectations that the

Government has established in the months following the Act’s passage. Doing so at this moment

is particularly disruptive given Section 1005 concerns farm loans. It is presently planting season

in many parts of the country, during which farmers and ranchers must stretch their cash and credit

in order to ensure their yields and income. See Boyd Decl. ¶ 7. Farmers and ranchers who have

reasonably relied on the expectations of loan forgiveness set by the Government thus may have

already made investments that would be undermined by any injunction.

       On the other side of the ledger is an entirely hypothetical harm. Plaintiff’s purported harm

assumes he is right on the merits and thus, he assumes that the public is served because his

argument vindicates his constitutional rights. For Plaintiff, his thought exercise completes the

balancing inquiry—but in reality, the Court must consider his request’s effect on the lives of real

farmers and ranchers who reasonably believed they could rely on enacted Government programs.

When those interests are considered, the equities strongly disfavor a preliminary injunction.

Dated: June 11, 2021



                                                5
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                   Page 4 of 17 PageID 1119



                                                    Respectfully submitted,
                                                    HENDLER FLORES LAW, PLLC



                                                    _______________________________
                                                    Scott M. Hendler
                                                    Texas Bar No. 09445500
                                                    Rebecca R. Webber
                                                    Texas Bar No. 24060805
                                                    901 S. MoPac Expy, Bldg. 1, Suite #300
                                                    Austin, Texas 78746
                                                    Telephone: (512) 439-3200
                                                    Facsimile: (512) 439-3201
                                                    shendler@hendlerlaw.com
                                                    rwebber@hendlerlaw.com

                                                    Counsel for the National Black Farmers
                                                    Association and the Association of American
                                                    Indian Farmers

Of Counsel:

PUBLIC JUSTICE, P.C.
Randolph T. Chen*
David Muraskin*
Jessica Culpepper*
1620 L Street NW, Suite 630
Washington, D.C. 20036
Telephone: (202) 797-8600
jculpepper@publicjustice.net
dmuraskin@publicjustice.net
rchen@publicjustice.net

* Motion for Pro Hac Vice Admission forthcoming.


                                CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the foregoing was filed via the court’s CM/ECF
system on June 11, 2021, which will serve all counsel of record.
                                                            /s/ Scott M. Hendler
                                                            Scott M. Hendler




                                                6
Case 4:21-cv-00595-O Document 31 Filed 06/15/21   Page 5 of 17 PageID 1120



                               EXHIBIT 1
    Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 6 of 17 PageID 1121


                            DECLARATION OF JOHN BOYD, JR.

        My name is John Boyd, Jr. I am over the age of 18 and fully competent to make this

declaration.

        1.     I am the Founder and President of the National Black Farmers Association

(NBFA). I am authorized to speak about NBFA’s activities as they relate to this matter.

        2.     I am a fourth-generation Black farmer who has been farming for over 38 years.

I currently farm soybeans, corn, wheat, and hay; I also raise approximately 100 head of beef

cattle on farms covering over 1,500 acres in Mecklenburg County, Virginia. I have been farming

in Mecklenburg County since 1983.

        3.     NBFA is a non-profit, membership-based organization that represents the interests

of Black farmers and ranchers. NBFA has over 116,000 members nationwide in 46 states,

consisting largely of Black farmers and ranchers. NBFA members vote on the organization’s

agenda items and resolutions in annual meetings.

        4.     A core part of NBFA’s mission is promoting education and advocacy regarding

civil rights, land retention, access to public and private loans, education and agricultural training,

and rural economic development for Black and other small farmers and ranchers.

        5.     As part of NBFA’s mission and in my capacity as NBFA President, I have for

decades advocated for legislation that provides loan forgiveness to Black farmers and ranchers.

For example, on July 19, 2019, I testified before Congress on behalf of NBFA, where I described

the United States Department of Agriculture’s (USDA) history of racial discrimination and

called on Congress to “set aside $5 Billion to help address the needs of black and other small

scale farmers.’1


1
 Testimony of J. Boyd (Appendix at 77, 79), U.S. House Hr’g re: Promoting Econ. Growth:
Exploring the Impact of Recent Trade Policies on the U.S. Econ. (June 19, 2019),
https://www.congress.gov/116/chrg/CHRG-116hhrg39451/CHRG-116hhrg39451.pdf
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                  Page 7 of 17 PageID 1122


       6.      NBFA has focused on the issue of loan forgiveness because it remedies how

USDA has long discriminated against Black farmers and ranchers in the agency’s lending

practices. To provide just one example, USDA frequently imposed on Black farmers and

ranchers various forms of supervised loan provisions that were rarely imposed on their white

counterparts. These provisions restrict how the loan can be spent—for instance, by requiring

certain purchases to be approved by a loan officer or limiting the suppliers from whom farm

equipment and supplies could be purchased.

       7.      These provisions cause significant harm because they lead to frequent delays in

the farmers’ access to equipment and supplies. Agriculture is a time-sensitive industry—the

planting season is narrow, and even minor delays can negatively impact a farmer’s crop yields.

       8.      USDA’s history of discrimination has disproportionately affected Black farmers

and ranchers. Due in major part to discriminatory practices such as these, Black farmers and

ranchers have faced distinct obstacles to paying off debts held by USDA. Accordingly, NBFA

has made loan forgiveness a priority issue in its advocacy efforts.

       9.      I have personal experience with USDA’s history of discrimination. When I first

sought USDA loans to start my own farming business in the 1980s, I was myself subjected to a

supervisory loan provision that required me to buy certain supplies from a specific supplier.

I also experienced direct racial discrimination, where USDA representatives referred to me using

racial slurs. In addition, at the time, Black farmers in my area seeking to apply for USDA loans

could only obtain appointments with USDA representatives on a single day of the week, whereas

white farmers were not subject to such restrictions.

       10.     NBFA’s participation in this lawsuit is a key part of its mission to advocate for

and defend programs that provide financial assistance and support to Black farmers and ranchers.



                                                 2
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 8 of 17 PageID 1123


      I declare under penalty of perjury that the foregoing is true and correct.



Executed on:     June 8, 2021        ____
                                                            JOHN BOYD, JR.
                                                            Founder & President
                                                            National Black Farmers Association




                                                3
Case 4:21-cv-00595-O Document 31 Filed 06/15/21   Page 9 of 17 PageID 1124



                               EXHIBIT 2
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                   Page 10 of 17 PageID 1125



                                DECLARATION OF KARA BOYD

        My name is Kara Boyd. I am over the age of 18 and fully competent to make this

declaration.

        1.      I am the Founder and President of AAIF. I am authorized to speak about AAIF’s

activities relating to this matter.

        2.      I am a farmer and an enrolled member of the Lumbee Tribe of North Carolina. I

co-manage 1,500 acres of a family farm that includes farmland in the towns of Boydton,

Baskerville, and Bracey in southern Virginia. On these farms, I grow crops such as hemp and

vegetables; I also raise swine, poultry, and goats.

        3.      AAIF is non-profit, membership-based organization that represents the interests

of Native American farmers. AAIF has over 350 members nationwide, comprised mostly of

Native American farmers and ranchers.

        4.      AAIF invites its members to vote on the organization’s agenda items and

resolutions in annual meetings. AAIF members are represented by regional representatives at

these meetings, who vote on their constituent members’ behalf.

        5.      AAIF’s mission is focused on providing outreach, advocacy, and technical

assistance to Native American farmers and ranchers. AAIF also seeks to promote investment in

support of Native American farmers and ranchers.

        6.      AAIF’s participation in this lawsuit is an integral part of its mission to advocate

for and defend programs that provide financial assistance and support to Native American

farmers and ranchers.

        7.      In my capacity as President of AAIF, I advocated to federal legislators in early

2021 in support of legislation that would provide loan forgiveness to Native American farmers
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 11 of 17 PageID 1126



and ranchers. I also built support for this legislation by networking with other groups that

advocate for the interests of Native American farmers.

       8.      I am aware that AAIF has members that are eligible for financial benefits under

Sections 1005 and 1006 of the American Rescue Plan Act and that they would be injured should

this lawsuit enjoin those laws.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on:      June 8, 2021
                                                      KARA BOYD
                                                      Founder & President
                                                      Association of American Indian Farmers




                                                 2
Case 4:21-cv-00595-O Document 31 Filed 06/15/21   Page 12 of 17 PageID 1127



                                EXHIBIT 3
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                 Page 13 of 17 PageID 1128



                     DECLARATION OF IVAN ISIDORE WILLIAMS

       My name is Ivan Isidore Williams. I am over the age of 18 and fully competent to make

this declaration.

       1.      I am an African-American farmer who is a member of the National Black Farmers

Association (NBFA). I want the NBFA to represent my interests in this lawsuit.

       2.      I live in Beulaville, NC, where I was also born and raised. Beulaville is rural town

of approximately 1,296 people in the southeastern part of North Carolina.

       3.      I operate a farm of over 65 acres in Beulaville, where I grow soybeans and corn. I

own some of my land, and also lease a portion of my land. I am a third-generation farmer who

has operated this farm for over 40 years. I am 60 years old.

       4.      In addition to farming, I typically work a second job to supplement my income.

For example, I have worked at a textile plant performing manufacturing work and I have also

worked as a meter reader at a utility company. I presently work a manufacturing job at a fiber

optic plant.

       5.      Around the year 2000, I took out USDA loans in the amount of approximately

$40,000. I used the loans for operating expenses and purchasing farm equipment.

       6.      As of January 1, 2021, the outstanding balance on my loan was approximately

$12,000.

       7.      Generally, I have timely made my payments on my loan. However, I have also

missed payments or been late on payments due to a variety of factors that affected my farming

business, including drought, floods, or other difficulties harvesting my crop. When I have been

late on my payments, I have received letters from USDA warning about potential foreclosure on

my property.
 Case 4:21-cv-00595-O Document 31 Filed 06/15/21                  Page 14 of 17 PageID 1129



        8.     I believe I have experienced racial discrimination from USDA representatives.

For example, in the past, I have attempted to take out additional USDA loans to operate my farm

and upgrade my equipment. However, USDA representatives discouraged me from applying for

additional loans by telling me I would be ineligible because I already had existing USDA loans.

To my knowledge, white farmers in my area have routinely been able to take out additional

USDA loans even though they similarly have existing USDA loan balances.

        9.     I believe I am eligible for loan forgiveness under Section 1005 of the American

Rescue Plan Act because I am a socially disadvantaged farmer who has an outstanding balance

on a loan with USDA.

        10.    In fact, last month, I received a letter from USDA regarding the issue of loan

forgiveness. I then followed up regarding the issue with my local USDA representative, and he

informed me that my outstanding balance would be forgiven. When I found out that my loan was

going to be forgiven, I looked forward to repurposing money that I would have used to make my

annual loan payment toward other important life expenses, such as the mortgage payment on my

residential home.

        11.    If Section 1005 is enjoined, I would therefore suffer injury.

        I declare under penalty of perjury that the foregoing is true and correct.



Date:                                                 By:
                                                            IVAN ISIDORE WILLIAMS




                                                  2
Case 4:21-cv-00595-O Document 31 Filed 06/15/21   Page 15 of 17 PageID 1130



                                EXHIBIT 4
DocuSign Envelope ID: B8BC2687-3744-423B-BCDA-F729F35A5EF7

              Case 4:21-cv-00595-O Document 31 Filed 06/15/21                  Page 16 of 17 PageID 1131




                                   DECLARATION OF SHADE MARSHALL LEWIS

                     My name is Shade Marshall Lewis. I am over the age of 18 and fully competent to make

            this declaration.

                     1.      I am an African-American rancher who is a member of the National Black

            Farmers Association (NBFA). I want the NBFA to represent my interests in this lawsuit.

                     2.      I live in La Grange, MO, a rural town of 958 people in northeast Missouri. I was

            born and raised in La Grange.

                     3.      I own and operate a cattle farm in La Grange, where I raise between 100-200

            heads of cattle on over 100 acres of land. I have operated my cattle farm since 2014.

                     4.      In addition to my job as a rancher, I also work a second job conducting

            maintenance on power transmission lines. I work a second job for financial stability, as the cattle

            farming business can be unpredictable and vary significantly from year-to-year.

                     5.      I am 30 years old and a first-generation rancher. Prior to starting my own cattle

            farm, I spent years building up my ranching experience, as well as the credit necessary to

            purchase property for a cattle farm. I believe everyone deserves a fair chance at farming,

            especially beginning farmers.

                     6.      In 2014, I was able to take out a USDA loan for $300,000. I used this loan to buy

            the property for my cattle farm.

                     7.      As of January 1, 2021, the outstanding balance on my loan was approximately

            $197,000.

                     8.      My loan has an annual payment term and I have made many payments. However,

            due to fluctuations in the cattle farming business from year-to-year, I have also missed annual
DocuSign Envelope ID: B8BC2687-3744-423B-BCDA-F729F35A5EF7

              Case 4:21-cv-00595-O Document 31 Filed 06/15/21                  Page 17 of 17 PageID 1132



            payments on my loan. As a result of being late on my loan payments, I have received warnings

            from USDA threatening foreclosure on my property.

                     9.      I believe I am eligible for loan forgiveness under Section 1005 of the American

            Rescue Plan Act because I am a socially disadvantaged rancher who has an outstanding balance

            on a direct farm loan with USDA.

                     10.     After learning about the passage of Section 1005, I factored the law’s debt

            forgiveness provision into my business plans. For example, I explored how receiving this loan

            forgiveness would enable me to pay down other loans I have taken out to purchase livestock.

                     11.     Thus, if Section 1005 is enjoined, I would suffer injury.

                     I declare under penalty of perjury that the foregoing is true and correct.

            Executed in La Grange, MO.
                      6/8/2021
            Date:                                            By:
                                                                   SHADE MARSHALL LEWIS




                                                               2
